Per Curiam.
This case differs from the case of State Council v. Enterprise Council, decided this day, only in the fact that Hollywood council is an unincorporated association, and derived its permission to organize from the state council of New Jersey instead of the state council of Pennsylvania. We do not think that these facts distinguish the case in any of its essential features from the case of Enterprise council, and, for the reasons stated in the opinion in that case, the decree in the present case must be reversed, with costs.
For affirmance—None.'
For reversal—The Chancellor, Chiee-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Voorhees, Min-turn, Bogert, Vredenburgii, Vroom, Gray, Djll—15.